United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-1302
Issued: October 8, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On May 22, 2015 appellant, through counsel, filed an application for review of a
March 19, 2015 decision of the Office of Workers’ Compensation Programs (OWCP), which
denied modification of a loss of wage-earning capacity (LWEC) determination dated
August 15, 2011.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP.
In the case of William A. Couch,1 the Board held that when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued. On April 14, 2014 OWCP denied appellant’s reconsideration
request as it was untimely filed and did not show clear evidence of error. Appellant appealed
and the Board, in a November 21, 2014 decision,2 set aside OWCP’s decision finding that she
had requested modification of an August 15, 2011 LWEC determination and was entitled to a
merit review. Evidence submitted by appellant in support of her claim included a November 18,
1

41 ECAB 548 (1990).

2

Docket No. 14-1605 (issued November 21, 2014).

2014 report from Dr. Steven J. Valentino, a Board-certified orthopedic surgeon, and a
December 11, 2014 report from Dr. Scott M. Fried, a Board-certified orthopedic surgeon.
Dr. Fried submitted follow-up reports dated on February 10 and 12, 2015. These reports were
received by OWCP on December 1 and 15, 2014 and February 5, 17, and 23, 2015. In its
March 19, 2015 decision, OWCP denied modification of the LWEC determination August 15,
2011 as the evidence presented was not sufficient to warrant modification. It noted receipt of
“various treatment notes” but it did not note receipt or consideration of the above referenced
reports from Dr. Valentino and Dr. Fried.
The Board finds that OWCP, in its March 19, 2015 decision, had not reviewed all the
medical evidence.3 For this reason, the case will be remanded to OWCP to enable it to properly
consider all the evidence submitted at the time of the March 19, 2015 decision. Following such
further development as OWCP deems necessary, it shall issue an appropriate merit decision on
the claim.

3

See Linda Johnson, 45 ECAB 439, 440 (1994) (where the Board held that it is necessary that OWCP review all
evidence submitted by a claimant and received by OWCP prior to issuance of its final decision).

2

IT IS HEREBY ORDERED THAT the March 19, 2015 decision of the Office of
Workers’ Compensation Programs set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: October 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

